               Case 2:19-cr-00230-JLR Document 79 Filed 02/05/21 Page 1 of 2




1                                                        THE HONORABLE JAMES L. ROBART

2
3
4
5
6
                                   UNITED STATES DISTRICT COURT
7                                 WESTERN DISTRICT OF WASHINGTON
8                                           AT SEATTLE

9
     UNITED STATES OF AMERICA,                      ) No. CR19-230 JLR
10                                                  )
                     Plaintiff,                     )
11                                                  )
                v.                                  ) ORDER GRANTING MOTION TO
12                                                  ) MODIFY BOND
     SHANNON MCCALL,                                )
13                                                  )
                     Defendant.                     )
14                                                  )

15
            THE COURT has considered Shannon McCall’s motion to modify her bond and the
16
     records and files therein.
17
18          It is now ORDERED that Ms. McCall’s bond be modified to permit her to contact

19   former co-defendant, Leontai Berry on condition that she not discuss the case. All other

20   conditions of bond remain in place.
21
22          DATED this WK of )HEUXDU\, 2021.

23
24                                                         
                                                         The Honorable James L. Robart
25                                                       United States District Judge
26

                                                                            CARNEY GILLESPIE PLLP
       ORDER GRANTING MOTION TO MODIFY                                    600 1st Avenue, Suite LL08
       BOND                                                                Seattle, Washington 98104
       (US v. MCCALL, CR19-230 JLR) - 1                                               (206) 445-0212
              Case 2:19-cr-00230-JLR Document 79 Filed 02/05/21 Page 2 of 2




1
2
3
     Presented by:
4
5
     /s/Christopher Carney
6    CHRISTOPHER CARNEY
     Attorney for Shannon McCall
7    Carney Gillespie PLLP
     600 1st Ave., Suite LLl08
8
     Seattle, WA 98104
9    206-445-0220
     Fax: 206-445-0220
10   Email: christopher.carney@carneygillespie.com

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                              CARNEY GILLESPIE PLLP
       ORDER GRANTING MOTION TO MODIFY                      600 1st Avenue, Suite LL08
       BOND                                                  Seattle, Washington 98104
       (US v. MCCALL, CR19-230 JLR) - 2                                 (206) 445-0212
